Exhibit 10.3

INVESTOR’S AGREEMENT

As a mutual inducement to enter into the Purchase Agreement (as defined below),
this Investor’s Agreement (this “Agreement”) is made and entered into as of this
5th day of August, 2010, by and between Magellan Petroleum Corporation, a
Delaware corporation (the “Company”), and Young Energy Prize S.A., a Luxembourg
corporation (the “Investor”, which term shall mean and include any Affiliate of
such corporation designated to purchase Shares (as defined below) as
contemplated by the Purchase Agreement).

The parties hereby agree as follows:

A. Certain Definitions.

As used in this Agreement, in addition to the other terms defined herein, the
following terms shall have the following meanings:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by, or is under common control with, such
Person.

“Approved Transaction” shall mean any tender offer, exchange offer, merger,
consolidation, reclassification, reorganization, recapitalization or other
similar transaction (i) which has been approved by the Board and (ii) with
respect to which the Investor is not in violation of any of its standstill
obligations under Section E hereof.

“Beneficially Owned” or “Beneficial Ownership” shall have the meaning given such
term in Rule 13d-3 promulgated under the 1934 Act and each Person’s ownership of
Equity Securities shall be calculated hereunder in accordance with such rule;
provided, however, that a Person shall be deemed to Beneficially Own Equity
Securities (i) which such Person may acquire through the exercise, conversion or
exchange of any options, warrants, rights or convertible or exchangeable
securities, whether or not within sixty (60) days of the time of calculation,
and (ii) which are Beneficially Owned by any other Person with whom such Person
has any agreement, arrangement or understanding for the purpose of acquiring,
holding, voting or disposing of such securities.

“Board” means the Board of Directors of the Company.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.



--------------------------------------------------------------------------------

“Change in Control”, with respect to the Company, shall mean any of: (i) a
merger, consolidation or other business combination to which the Company is a
party if the combined voting power appurtenant to all Equity Securities of the
Company outstanding immediately prior to the consummation of such transaction
does not represent or is not exchanged for Equity Securities with appurtenant
voting power representing at least 50% of the combined voting power of all
Equity Securities of the entity which is surviving entity in such transaction
outstanding immediately after such consummation, (ii) an acquisition of a Person
or 13D Group of direct or indirect Beneficial Ownership of Equity Securities
having at least 50% of the combined voting power of all Equity Securities
outstanding immediately after the consummation of such acquisition, (iii) a
sale, exchange or other disposition of all or substantially all of the assets of
the Company and its Subsidiaries, taken as a whole, to any Person or Persons in
a single transaction or series of related transactions, or (iv) a liquidation or
dissolution of the Company.

“Common Stock” shall mean the Company’s common stock, par value $0.01 per share,
and any securities into which such shares may hereafter be reclassified.

“Equity Securities” shall mean any (i) Common Stock, (ii) any debt or equity
security of the Company convertible into or exchangeable for shares of Common
Stock, with or without consideration being paid, (iii) any option, warrant or
other right to purchase shares of Common Stock or securities convertible into or
exchangeable for shares of Common Stock or any other security so convertible, or
(iv) any debt securities having voting rights, which shall be included in any
calculation of Beneficial Ownership as the equivalent of shares of Common Stock
having the same voting power.

“Fully Diluted Basis” shall mean, for purpose of determining the number of
shares of Common Stock outstanding when such term applies to such determination,
a basis of calculation which takes into account (i) the number of shares of
Common Stock actually issued and outstanding at the time of such determination
and (ii) the number of shares of Common Stock that are then issuable upon the
conversion or exchange of or exercise of purchase rights with respect to
then-outstanding Equity Securities, without regard to any condition to such
conversion, exchange or purchase.

“Interim Period” shall mean the period of time from the date and time of
execution and delivery of this Agreement and 12:00 midnight, Eastern Time, on
December 31, 2012.

 

2



--------------------------------------------------------------------------------

“Permitted Transferee” shall mean (i) any Affiliate of the Investor or any other
Person, including but not limited to any partnership, limited liability company
or trust in which the Investor or any of its Affiliates holds a majority
economic interest or which is managed by the Investor or any of its Affiliates
or (ii) any bank or other institutional lender foreclosing on any of the Shares
or any Person purchasing any of the Shares in a foreclosure sale in accordance
with Section D.1(c).

“Person” shall mean an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof),
or other entity of any kind.

“Pro Rata Share” of any Person as of the time immediately prior to the issuance
of any Equity Securities by the Company shall mean the ratio of (i) the number
of shares of Common Stock Beneficially Owned by such Person at such time to
(ii) the total number of shares of Common Stock outstanding on a Fully Diluted
Basis at such time, plus in the case of both clauses (i) and (ii) immediately
above the number of shares of Common Stock then purchasable by the Investor
under the Purchase Agreement.

“Prospectus” shall mean (i) the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus, and (ii) any “free
writing prospectus” as defined in Rule 163 under the 1933 Act.

“Purchase Agreement” shall mean the Securities Purchase Agreement dated as of
August 5, 2010 by and between the Company and the Investor.

“Register,” “registered,” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

“Registrable Securities” shall mean (i) the Shares and (ii) any other securities
issued or issuable with respect to or in exchange for Registrable Securities;
provided that a security shall cease to be a Registrable Security upon (A) sale
pursuant to a Registration Statement or Rule 144 under the 1933 Act, or (B) such
security becoming eligible for sale by the Investor without restriction pursuant
to Rule 144.

 

3



--------------------------------------------------------------------------------

“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.

“SEC” means the United States Securities and Exchange Commission.

“Shares” means the shares of Common Stock issued to the Investor at any Closing
pursuant to the Purchase Agreement.

“Strategic Transaction” means any proposed acquisition, disposition, joint
venture, equity or debt financing, structuring or restructuring, investment,
expenditure or other transaction outside the ordinary course of the Company’s
business to which the Company is a party which, if consummated, would or would
reasonably be anticipated to materially affect the Company’s business,
operations, assets, liabilities, condition (financial or other), capital
structure, prospects or strategic direction or would result in a Change in
Control.

“Subsidiary” means, with respect to the Company, any other entity of which the
Company has Beneficial Ownership of securities representing a majority of such
entity’s economic value or having 50% or more of the combined voting power of
all of such entity’s outstanding voting securities.

“Trading Day” means (i) if the relevant stock or security is listed or admitted
for trading on The New York Stock Exchange, Inc., the Nasdaq Global Market, the
Nasdaq Capital Market, or any other national securities exchange, a day on which
such exchange is open for business; (ii) if the relevant stock or security is
quoted on a system of automated dissemination of quotations of securities
prices, a day on which trades may be effected through such system; or (iii) if
the relevant stock or security is not listed or admitted for trading on any
national securities exchange or quoted on any system of automated dissemination
of quotation of securities prices, a day on which the relevant stock or security
is traded in a regular way in the over-the-counter market and for which a
closing bid and a closing asked price for such stock or security are available,
shall mean a day, other than a Saturday or Sunday, on which The New York Stock
Exchange, Inc. is open for trading.

 

4



--------------------------------------------------------------------------------

“13D Group” shall mean any group of Persons formed for the purpose of acquiring,
holding, voting or disposing of Equity Securities who or which would be required
by Section 13(d) of the 1934 Act and the rules and regulations promulgated
thereunder to file a Schedule 13D or a Schedule 13G with the SEC as a “person”
within the meaning of Section 13(d)(3) of the 1934 Act if such group
Beneficially Owned more than 5% of any class of Equity Securities then
outstanding.

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

B. Registration Rights. The Company hereby grants to the Investor registration
rights with respect to the Registrable Securities, subject to the following
provisions and the other provisions of this Agreement. The registration rights
granted hereby shall rank pari passu with the registration rights granted by the
Company to the Investor under a Registration Rights Agreement between the
Company and the Investor dated as of July 8, 2009, as amended by a First
Amendment to Registration Rights Agreement dated as of October 14, 2009 pursuant
to which, in addition to amendments made thereby, ECP Fund, SICAV-FIS, a
Luxembourg entity formerly known as YEP I, SICAV-FIS, was made a party thereto,
and by a Second Amendment to Registration Rights Agreement date June 23, 2010
(such Registration Rights Agreement as amended by such First Amendment to
Registration Rights Agreement and Second Amendment to Registration Rights
Agreement and as further amended in accordance with its terms, other than
hereby, being the “Amended Registration Rights Agreement”).

1. Registration Statement. Following any closing of the purchase and sale of the
securities contemplated by the Purchase Agreement (a “Closing”), subject to the
limit provided for in the immediately following sentence, the Investor shall
have the right to require the Company, within forty-five days (45) after the
Investor’s written request therefor, to prepare and file with the SEC a
Registration Statement on Form S-3 (or, if Form S-3 is not then available to the
Company, on such form of registration statement as is then available to effect a
registration for resale of the Registrable Securities), covering the resale of
the Registrable Securities. Subject to any SEC comments, each Registration
Statement filed pursuant to this Section B.1 shall include the plan of
distribution attached hereto as Exhibit A; provided, however, that the Investor
shall not be named as an “underwriter” without the Investor’s prior written
consent. The Registration Statement also shall cover, to the extent allowable
under the 1933 Act and the rules promulgated thereunder (including Rule 416),
such indeterminate number of additional shares of Common Stock resulting from
stock splits, stock dividends, or similar transactions with respect to the
Registrable Securities to which such Registration Statement relates. Such
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided in
accordance with Section B.4(c) to the Investor and/or its counsel prior to its
filing or other submission. Notwithstanding anything else to the contrary
contained herein, the holders of a majority of the Registrable Securities shall
only have the right to require the Company to file, and the Company shall only
be obligated to file, four (4) Registration Statements pursuant to this Section
B.1; provided that, in computing whether the maximum number of required
Registration Statements under this Section B.1 and under Section 2 of the
Amended Registration Rights Agreement has been requested and therefore required,
any Registration Statement requested, and therefore required, under this Section
B.1 or Section 2(a) of the Amended Registration Rights Agreement shall be
counted under each of this Agreement and the Amended Registration Rights
Agreement, whether or not such request, and therefore requirement, relates to
Registrable Securities hereunder or thereunder or both. The Company and the
Investor acknowledge and agree that the proviso set forth in the immediately
preceding sentence constitutes an effective amendment to the Amended
Registration Rights Agreement in accordance with the terms thereof.

 

5



--------------------------------------------------------------------------------

2. Expenses. The Company shall pay all expenses associated with each
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees, fees
and expenses of counsel to the Investor, and the Investor’s reasonable expenses
in connection with the registration, but excluding discounts, commissions, fees
of underwriters, selling brokers, dealer managers, or similar securities
industry professionals with respect to the Registrable Securities being sold.

3. Effectiveness.

(a) The Company shall use commercially reasonable best efforts to have the
Registration Statement covering the resale of the Registrable Securities
declared effective by the SEC as soon as practicable and prior to the earlier of
(x) ten (10) Business Days after the SEC shall have informed the Company that no
review of the Registration Statement will be made or that the SEC has no further
comments on the Registration Statement or (y) the 90th day after the
Registration Statement is filed. The Company shall notify the Investor by
facsimile or e-mail as promptly as practicable, and in any event, within
forty-eight (48) hours, after (A) the Registration Statement is declared
effective and (B) the filing of any related Prospectus under Rule 424(b), at
which time the Company shall also provide the Investor with a copy of such
related Prospectus. After the Registration Statement has been declared effective
by the SEC, the Company shall take all actions, including without limitation
updating the Registration Statement as necessary, so that the Registrable
Securities may be sold pursuant to the Registration Statement without
restriction, except as provided pursuant to Section B.3(b).

 

6



--------------------------------------------------------------------------------

(b) For not more than forty-five (45) consecutive days or for a total of not
more than ninety (90) days in any twelve (12) month period without the approval
of the Investor, which approval shall not be unreasonably withheld, the Company
may delay the disclosure of material non-public information concerning the
Company and thereby suspend its obligations under paragraphs (a) and (c) of this
Section B.3 (as well as the right of the Investor to use any Prospectus included
in any Registration Statement contemplated by this Section) if the disclosure of
such material non-public information is not, in the good faith opinion of the
Company, in the best interests of the Company (an “Allowed Delay”); provided
that the Company shall promptly (a) notify the Investor in writing of the
existence of (but in no event, without the prior written consent of the
Investor, shall the Company disclose to the Investor any of the facts or
circumstances regarding) material non-public information giving rise to an
Allowed Delay, (b) advise the Investor in writing to cease all sales under the
Registration Statement until the end of the Allowed Delay, and (c) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable.

(c) Notwithstanding any other provision of this Agreement to the contrary, the
Company shall not be in breach of this Section B if a Registration Statement has
not been filed, the effectiveness of a Registration Statement has been delayed,
or a Prospectus has been unavailable as a result of (i) a failure by the
Investor to promptly provide on request by the Company any information required
by this Agreement or requested by the SEC, (ii) the provision of inaccurate or
incomplete information by the Investor, or (iii) a statement or determination of
the SEC that any provision of the rights of the Investor under this Agreement
are contrary to the provisions of the 1933 Act.

 

7



--------------------------------------------------------------------------------

4. Company Obligations. The Company shall use commercially reasonable efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
practicable:

(a) use commercially reasonable efforts to cause the Registration Statement to
become effective after 4:00 p.m., Eastern Time (the date the Registration
Statement is declared effective shall be referred to as the “Effective Date”)
and to remain continuously effective for a period that will terminate upon the
earlier of (i) the date on which all Registrable Securities covered by such
Registration Statement, as amended from time to time, have been sold, (ii) the
date on which all Registrable Securities covered by such Registration Statement
may be sold without restriction pursuant to Rule 144 (the “Effectiveness
Period”), or (iii) six (6) months following the Effective Date (the “Effective
Period”), and advise the Investor in writing when the Effectiveness Period has
expired;

(b) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the Effectiveness Period and to comply with
the provisions of the 1933 Act and the 1934 Act with respect to the distribution
of all of the Registrable Securities covered thereby;

(c) provide copies to and permit counsel designated by the Investor, if any, in
the selling securityholder questionnaire attached hereto as Exhibit B (the
“Selling Securityholder Questionnaire”) to review the Registration Statement and
all amendments and supplements thereto no fewer than seven (7) days prior to
their filing with the SEC and not file any document to which such counsel
reasonably objects;

(d) furnish to the Investor and its legal counsel, if any, designated in the
Selling Securityholder Questionnaire (i) promptly after the same is prepared and
publicly distributed, filed with the SEC, or received by the Company (but not
later than two (2) Business Days after the filing date, receipt date, or sending
date, as the case may be) one (1) copy of the Registration Statement and any
amendment thereto, each preliminary prospectus and Prospectus and each amendment
or supplement thereto, and each letter written by or on behalf of the Company to
the SEC or the staff of the SEC, and each item of correspondence from the SEC or
the staff of the SEC, in each case relating to such Registration Statement
(other than any portion of any thereof which contains information for which the
Company has sought confidential treatment), and (ii) such number of copies of a
Prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as each Investor may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by the Investor that are covered by the related Registration Statement;

 

8



--------------------------------------------------------------------------------

(e) use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment;

(f) prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Investor and its
legal counsel, if any, designated in the Selling Securityholder Questionnaire in
connection with the registration or qualification of such Registrable Securities
for offer and sale under the securities or blue sky laws of such jurisdictions
requested by the Investor and do any and all other commercially reasonable acts
or things necessary or advisable to enable the distribution in such
jurisdictions of the Registrable Securities; provided, however, that the Company
shall not be required in connection therewith or as a condition thereto to
(i) qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section B.4(f), (ii) subject itself to general
taxation in any jurisdiction where it would not otherwise be so subject but for
this Section B.4(f), or (iii) file a general consent to service of process in
any such jurisdiction;

(g) use commercially reasonable efforts to cause all Registrable Securities to
be listed on each securities exchange, interdealer quotation system, or other
market on which similar securities issued by the Company are then listed;

(h) immediately notify the Investor, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC, and
furnish to such holder a supplement to or an amendment of such Prospectus as may
be necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and

 

9



--------------------------------------------------------------------------------

(i) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act prior to 9:30 a.m., Eastern Time, on the Trading Day
immediately following the Effective Date, promptly inform the Investors in
writing if, at any time during the Effectiveness Period, the Company does not
satisfy the conditions specified in Rule 172 and, as a result thereof, the
Investor is required to deliver a Prospectus in connection with any disposition
of Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earnings statement covering a period of at least twelve (12) months, beginning
after the effective date of each Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the 1933 Act,
including Rule 158 promulgated thereunder. For the purpose of this Section
B.4(i), “Availability Date” means the 45th day following the end of the fourth
fiscal quarter that includes the effective date of such Registration Statement,
except that, if such fourth fiscal quarter is the last quarter of the Company’s
fiscal year, “Availability Date” means the 90th day after the end of such fourth
fiscal quarter.

5. With a view to making available to the Investor the benefits of Rule 144 (or
its successor rule) and any other rule or regulation of the SEC that may at any
time permit the Investor to sell shares of Common Stock to the public without
registration, the Company covenants and agrees to: (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
until the earlier of (A) six (6) months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 or any other rule of similar effect or (B) such date as all
of the Registrable Securities shall have been resold; (ii) file with the SEC in
a timely manner all reports and other documents required of the Company under
the 1934 Act; and (iii) furnish to the Investor upon request, as long as the
Investor owns any Registrable Securities, (A) a written statement by the Company
that it has complied with the reporting requirements of the 1934 Act, (B) a copy
of the Company’s most recent Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, and (C) such other information as may be reasonably requested in
order to avail the Investor of any rule or regulation of the SEC that permits
the selling of any such Registrable Securities without registration.

 

10



--------------------------------------------------------------------------------

6. Due Diligence Review; Information. The Company shall make available, during
normal business hours, for inspection and review by the Investor, advisors to
and representatives of the Investor (who may or may not be affiliated with the
Investor and who are reasonably acceptable to the Company), all financial and
other records, all SEC Filings (as defined in the Purchase Agreement) and other
filings with the SEC, and all other corporate documents and properties of the
Company as may be reasonably necessary for the purpose of such review, and cause
the Company’s officers, directors and employees, within a reasonable time
period, to supply all such information reasonably requested by the Investor or
any such representative, advisor or underwriter in connection with such
Registration Statement (including, without limitation, in response to all
questions and other inquiries reasonably made or submitted by any of them),
prior to and from time to time after the filing and effectiveness of the
Registration Statement for the sole purpose of enabling the Investor and its
representatives, advisors, and underwriters and their respective accountants and
attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of such Registration Statement. The Company shall not
disclose material nonpublic information to the Investor, or to advisors to or
representatives of the Investor, unless prior to disclosure of such information
the Company identifies such information as being material nonpublic information
and provides the Investor, such advisors and representatives with the
opportunity to accept or refuse to accept such material nonpublic information
for review and the Investor enters into an appropriate confidentiality agreement
with the Company with respect thereto.

7. Obligations of the Investor.

(a) The Investor has furnished to the Company a Selling Securityholder
Questionnaire and shall furnish in writing to the Company such additional
information regarding itself, the Registrable Securities held by it, and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities, and shall execute such documents in connection with such
registration as the Company may reasonably request. At least five (5) Business
Days prior to the first anticipated filing date of a Registration Statement, the
Company shall notify the Investor of the information the Company requires from
the Investor, to the extent not included in the Selling Securityholder
Questionnaire, if the Investor elects to have any of the Registrable Securities
included in the Registration Statement. The Investor shall provide such
information to the Company at least two (2) Business Days prior to the first
anticipated filing date of such Registration Statement if the Investor elects to
have any of the Registrable Securities included in the Registration Statement.

 

11



--------------------------------------------------------------------------------

(b) The Investor, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
the Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

(c) The Investor agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section B.4(b), or
(ii) the happening of an event pursuant to Section B.4(h), the Investor will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities, until the Investor
is advised by the Company that such dispositions may again be made.

8. Indemnification.

(a) Indemnification by the Company. The Company will indemnify and hold harmless
the Investor and its officers, directors, members, investors, employees and
agents, successors and assigns, and each other Person, if any, who controls the
Investor within the meaning of the 1933 Act, against any losses, claims,
damages, or liabilities, joint or several, to which they may become subject
under the 1933 Act or otherwise, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereof) arise out of or are based upon:
(i) any untrue statement or omission or alleged untrue statement or omission of
any material fact in any Registration Statement, any preliminary Prospectus or
final Prospectus, or any amendment or supplement thereof required to be stated
therein or necessary to make the statements therein not misleading; (ii) any
blue sky application or other document executed by the Company specifically for
that purpose or based upon written information furnished by the Company filed in
any state or other jurisdiction in order to qualify any or all of the
Registrable Securities under the securities laws thereof (any such application,
document or information herein called a “Blue Sky Application”); (iii) any
violation by the Company or its agents of any rule or regulation promulgated
under the 1933 Act applicable to the Company or its agents and relating to
action or inaction required of the Company in connection with such registration;
or (iv) any failure to register or qualify the Registrable Securities included
in any such Registration in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on an Investor’s behalf and will reimburse
such Investor and each such indemnified party for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability, or action; provided that the Company will
not be liable in any such case if and to the extent that any such loss, claim,
damage or liability arises out of or is based upon (i) the Investor’s failure to
comply with the prospectus delivery requirements of the Securities Act at any
time when the Company does not meet the conditions for use of Rule 172, has
advised the Investor in writing that the Company does not meet such conditions
and that therefore the Investor is required to deliver a Prospectus in
connection with any sale or other disposition of Registrable Securities and has
provided the Investor with a current Prospectus for such use, (ii) an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by the Investor or any such controlling
Person in writing specifically for use in such Registration Statement or
Prospectus, or (iii) the use by the Investor of an outdated or defective
Prospectus after the Company has notified the Investor that such Prospectus is
outdated or defective and the use of a corrected or updated Prospectus would
have avoided such losses, claims, damages, liabilities, or expenses.

 

12



--------------------------------------------------------------------------------

(b) Indemnification by the Investor. The Investor agrees to indemnify and hold
harmless, to the fullest extent permitted by law, the Company, its directors,
officers, employees, stockholders and each Person who controls the Company
(within the meaning of the 1933 Act) against any losses, claims, damages,
liabilities and expense (including reasonable attorney fees) resulting from
(i) the Investor’s failure to comply with the prospectus delivery requirements
of the Securities Act at any time when the Company does not meet the conditions
for use of Rule 172, has advised the Investor in writing that the Company does
not meet such conditions and that therefore the Investor is required to deliver
a Prospectus in connection with any sale or other disposition of Registrable
Securities and has provided the Investor with a current Prospectus for such use,
(ii) the use by the Investor of an outdated or defective Prospectus after the
Company has notified the Investor that such Prospectus is outdated or defective
and the use of a corrected or updated Prospectus would have avoided such losses,
claims, damages, liabilities or expenses, (iii) any untrue statement of a
material fact or any omission of a material fact required to be stated in the
Registration Statement or Prospectus or preliminary Prospectus or amendment or
supplement thereto or necessary to make the statements therein not misleading,
to the extent, but only to the extent, that such untrue statement or omission is
contained in any information furnished in writing by the Investor to the Company
specifically for inclusion in such Registration Statement or Prospectus or
amendment or supplement thereto, or (iv) the failure by the Investor to
independently comply with any law or regulation or to take any action required
of a seller of securities by a party in the position of the Investor (including
any obligations of an underwriter if the Investor is deemed to be acting as an
underwriter). In no event shall the liability of the Investor be greater in
amount than the dollar amount of the proceeds (net of all expense paid by the
Investor in connection with any claim relating to this Section B.8.(b) and the
amount of any damages the Investor has otherwise been required to pay by reason
of such untrue statement or omission) received by the Investor upon the sale of
the Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.

 

13



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any Person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such Person, or (c) in the reasonable judgment of any such
Person, based upon written advice of its counsel, a conflict of interest exists
between such Person and the indemnifying party with respect to such claims (in
which case, if the Person notifies the indemnifying party in writing that such
Person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such Person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

 

14



--------------------------------------------------------------------------------

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage, or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No Person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any Person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section B.8
and the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

C. Purchase Rights. The Company hereby grants to the Investor rights,
exercisable only during the Interim Period, to purchase securities of the
Company for the purpose of maintaining up to its percentage ownership interest
in the Company, as set forth in the provisions below.

1. Subsequent Offerings. The Investor shall have a right of first refusal (the
“Purchase Right”) to purchase up to its Pro Rata Share of all Equity Securities
which may be issued and sold by the Company other than the Excluded Securities
(as defined in Section C.5).

 

15



--------------------------------------------------------------------------------

2. Exercise of Rights.

(a) If the Company proposes to issue any Equity Securities, it shall first give
the Investor written notice (the “Company’s Issuance Notice”) of its intention,
describing the Equity Securities, the price and the other terms and conditions
upon which the Company proposes to issue such Equity Securities. Subject to the
provisions of Section C.2.(b) if applicable, the Investor shall have twenty
(20) Business Days after the giving of the Company’s Issuance Notice to agree to
purchase up to its Pro Rata Share of the Equity Securities, for the price and
upon the other terms and conditions specified in the notice, by giving written
notice to the Company (the “Investor’s Purchase Notice”) and stating therein the
quantity of such Equity Securities to be purchased.

(b) If the Investor consists of more than one Person and if not all of such
Persons elect to purchase their full Pro Rata Shares of the Equity Securities,
then the Company shall promptly notify in writing (the “Company’s Re-offer
Notice”) the Persons constituting the Investor who have elected to purchase
their full Pro Rata Shares of such Equity Securities and shall offer such
Persons (the “Purchasing Investors”) the right to acquire the unsubscribed
Equity Securities. The Purchasing Investors shall have fifteen (15) days after
receipt of the Company’s Re-offer Notice to notify the Company (the “Purchasing
Investors’ Notice”) of their election to purchase all or a portion of the
unsubscribed Equity Securities. If the Purchasing Investors have, in the
aggregate, elected to purchase more than the number of unsubscribed Equity
Securities being offered in such notice, then the unsubscribed Equity Securities
shall be allocated according to each Purchasing Investor’s Pro Rata Share up to
the number of unsubscribed Equity Securities set forth in the Company’s Re-offer
Notice; provided that, for purposes of this Section C.2(b), the numerator in
clause (i) of the defined term “Pro Rata Share” shall be the number of shares of
Common Stock Beneficially Owned by such Purchasing Investor immediately prior to
the proposed issuance and the denominator in clause (ii) of the defined term
“Pro Rata Share” shall be the total number of shares of Common Stock then
outstanding on a Fully Diluted Basis immediately prior to the proposed issuance
plus in the case of both such clauses (i) and (ii) the number of shares of
Common Stock then purchasable by the Investor under the Purchase Agreement. The
Company and the Purchasing Investors shall then effect the sale and purchase of
the Equity Securities at the closing of the issuance of Equity Securities
described in the Company’s Issuance Notice. On the date of such closing, the
Company shall deliver to the Purchasing Investors the certificates representing
the Equity Securities to be purchased by the Purchasing Investors, each
certificate to be properly endorsed for transfer, and at such time, the
Purchasing Investors shall pay the purchase price for the Equity Securities.

 

16



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in the foregoing
provisions of this Section C.2, if the price of the Common Stock represented by
the Equity Securities is greater than $3.00 per share (as adjusted for any
change in the capitalization of the Company as a result of stock splits,
consolidations or dividends or similar transactions), the Company shall issue to
the Investor a three-year warrant to purchase up to its Pro Rata Share of such
Equity Securities in lieu of the Investor’s purchasing its Pro Rata Share, with
the exercise price and other terms and conditions thereof being the price and
the other terms and conditions specified in the Company’s Issuance Notice. The
terms of such warrant shall otherwise be the same as the terms of the Amended
and Restated Warrant issued by the Company to the Investor on March 11, 2010.

3. Issuance of Equity Securities to Other Persons. If the Investor fails to
exercise in full its Purchase Rights, the Company shall have sixty (60) days
thereafter to sell the Equity Securities in respect of which the Investor’s
Purchase Rights were not exercised, at a price and upon general terms and
conditions no more favorable to the purchasers thereof than specified in the
Company’s Issuance Notice. If the Company has not sold such Equity Securities
within such sixty (60) days, the Company shall not thereafter issue or sell any
Equity Securities, without first again complying with this Section C.

4. Transfer of Purchase Rights. The Purchase Rights of the Investor under this
Section C may only be transferred to any Permitted Transferee; provided, that
any such Permitted Transferee complies with the requirements of Section D.1(b).

5. Excluded Securities. The Purchase Rights established by this Section C shall
have no application to any of the following Equity Securities (collectively, the
“Excluded Securities”):

(a) Equity Securities issued and sold by the Company in an underwritten public
offering thereof under a then-effective registration statement under the 1933
Act;

 

17



--------------------------------------------------------------------------------

(b) shares of Common Stock (and/or options, warrants or other Common Stock
purchase rights issued pursuant to such options, warrants or other rights), as
appropriately adjusted for stock dividends, stock splits, combinations,
recapitalizations or other similar events affecting the Common Stock, issued to
employees, officers or directors of, or consultants or advisors to the Company
or any subsidiary, pursuant to stock purchase or stock incentive plans or other
equity compensation arrangements that are approved by the Board;

(c) any Common Stock issued upon exercise of options, warrants or convertible
securities outstanding as of the date of this Agreement;

(d) any Common Stock issued as consideration in connection with or relating to
any acquisitions, mergers or strategic partnership transactions (other than
transactions entered into primarily for equity financing purposes) that have
been approved by the Board; or

(e) any Equity Securities designated as Excluded Securities by holders of a
majority of the shares of Common Stock then held by the Investor if more than
one Person then constitute the Investor; provided, however, that no such holder
may purchase any such Equity Securities designated as Excluded Securities unless
all such holders are able to participate based on their respective Pro Rata
Shares as determined in accordance with Section C.2(b).

D. Transfer Restrictions

1. During the Interim Period, the Investor shall not transfer any of the Shares
other than as permitted by, and in compliance with, the provisions of this
Section D, without the prior written consent of the Company, which consent shall
have been approved by the Board, including by a majority of its members who are
neither affiliated with the Investor nor members of management of the Company,
which consent shall not be unreasonably withheld. For the avoidance of doubt,
for purposes of this Section D.1, the following persons shall be deemed to be
affiliated with the Investor or members of management of the Company: Nikolay V.
Bogachev, J. Thomas Wilson, J. Robinson West and William H. Hastings. Any
purported transfer not in accordance with the provisions of this Section D shall
be null and void and of no force or effect, regardless of whether or not the
purported transferee had actual or constructive notice of the transfer
restrictions set forth therein, and the Company shall not be required to
recognize or record any such purported transfer not in accordance with the
provisions of this Section D.

(a) The Investor may transfer any or all of the Shares (i) to the Company or any
of its Subsidiaries or (ii) pursuant to any tender offer, exchange offer,
merger, consolidation, reclassification, reorganization, recapitalization or
other similar transaction; provided that such transaction is an Approved
Transaction.

 

18



--------------------------------------------------------------------------------

(b) The Investor may transfer any or all of the Shares to a Permitted
Transferee; provided that such Permitted Transferee, as a condition of the
effectiveness of such transfer, (i) agrees to be bound by the provisions of this
Agreement to the same extent as the Investor hereunder (whether or not any
provision explicitly refers to the Permitted Transferee), (ii) agrees that the
representations, warranties, covenants and agreements of the transferring
Investor shall be deemed also to have been made by such Permitted Transferee,
and (iii) shall execute and deliver to the Company a joinder agreement in form
and substance acceptable to the Company.

(c) The Investor may, for the purpose of securing bona fide indebtedness for
borrowed money from one or more banks or other institutional lenders (a “Secured
Loan”), make a bona fide pledge of any or all of the Shares; provided that any
pledge or grant of any other encumbrance to secure a Secured Loan and any
foreclosure thereupon shall not constitute a breach of this Section D; provided,
further, that any such lender foreclosing upon any of the Shares and any Person
purchasing any of such Shares in a foreclosure sale shall be deemed to be a
Permitted Transferee under Section D.1(b); and provided, still further, that the
aggregate amount of indebtedness of the Investor for borrowed money so secured
by any Shares shall not exceed, at the time of incurrence of such indebtedness,
30% of the fair market value of such Shares.

2. The Investor hereby acknowledges its obligation, under law, Company policies
and hereunder, not to transfer any of the Shares in contravention of applicable
law, including but not limited to Section 10(b) of the 1934 Act and Rule 10b-5
promulgated thereunder, any actual or attempted transfer in contravention of law
also being a breach of this Section D.

3. The Investor and each Permitted Transferee shall not offer, sell or otherwise
transfer any of the Shares except pursuant to (i) an effective registration
statement under the 1933 Act, (ii) an opinion of counsel reasonably acceptable
to the Company that such offer, sale or other transfer is exempt from the
registration requirements of Section 5 of the 1933 Act, (iii) Rule 144
promulgated under the 1933 Act, in compliance therewith, or (iv) a “no-action”
letter from the staff of the SEC addressed to the Investor or such Permitted
Transferee to the effect that such offer, sale or other transfer without
registration under the 1933 Act would not result in a recommendation by the
staff of the SEC that action be taken with respect thereto.

 

19



--------------------------------------------------------------------------------

4. Each certificate representing one or more Shares shall, upon issuance, bear a
legend substantially as set forth in Section 4.1(b) of the Purchase Agreement.
In the case of any offer, sale or other transfer of any of the Shares effected
in a public offering registered under a then-effective registration statement
under the 1933 Act or pursuant to Rule 144 promulgated under the 1933 Act, the
Company shall, upon request, remove the legend from the certificate representing
such Shares by issuing a new certificate without such legend in exchange for the
old certificate bearing such legend and, further, following the expiration of
the Interim Period, the Company shall upon request, remove the second sentence
of such legend from the certificate or certificates representing the Shares by
issuing a new certificate without such second sentence in its legend in exchange
for the old certificate with such second sentence in its legend.

E. Standstill

1. During the Interim Period, except for the purchase of the Shares pursuant to
the Purchase Agreement and the purchase of any Equity Securities pursuant to
Section C of this Agreement, the Investor and each Permitted Transferee shall
not, shall cause their respective Affiliates not to, and shall not act in
concert with any other Person or Persons to:

(a) acquire Beneficial Ownership of any Equity Securities if as a result thereof
the Investor and its Affiliates would hold record or Beneficial Ownership of
Equity Securities, including but not limited to any of the Shares, having more
combined voting power than such voting power as is appurtenant to the Equity
Securities held by the Investor and its Affiliates, or such Permitted Transferee
and its Affiliates, as the case may be (including but not limited to any Equity
Securities Beneficially Owned by any 13D Group of which the Investor or any of
its Affiliates, or such Permitted Transferee or any of its Affiliates, as the
case may be, is a member) immediately following the consummation of the purchase
of the Shares pursuant to the Purchase Agreement (the “Standstill Limit”);

(b) authorize or make any tender offer, exchange offer or other offer or
proposal, whether oral or written, to acquire Equity Securities, in each case,
if the effect of the acquisition pursuant thereto would result in the Investor
and its Affiliates, or any Permitted Transferee and its Affiliates, holding
Equity Securities, including but not limited to any of the Shares, having more
combined voting power than the Standstill Limit;

 

20



--------------------------------------------------------------------------------

(c) (i) solicit or participate in any solicitation of proxies with respect to
any Equity Securities having voting rights, (ii) seek to advise or influence any
Person with respect to the voting of any such Equity Securities other than an
Affiliate of the Investor or such Permitted Transferee, as the case may be;
provided that the limitation in this Section E.1(c) shall not apply in any case
which relates to an Approved Transaction which is not instituted by the Investor
or any of its Affiliates, or such Permitted Transferee or any of its Affiliates,
as the case may be, and which is approved by a majority of the members of the
Board who are neither affiliated with the Investor or the Permitted Transferee,
as the case may be, nor members of management of the Company;

(d) deposit any Equity Securities into a voting trust or otherwise subject any
Equity Securities to any agreement, arrangement or understanding with any other
Person with respect to the voting of such securities;

(e) join a 13D Group (other than a 13D Group comprised solely of the Investor
and its Affiliates, or such Permitted Transferee and its Affiliates, as the case
may be) or otherwise act in concert with any other Person for the purpose of
acquiring, holding, voting or disposing of any Equity Securities;

(f) effect or seek to effect any Change in Control of the Company;

(g) effect or seek, offer or propose (whether privately or publicly) any
recapitalization, restructuring, reorganization, dissolution, liquidation or
other similar transaction for or involving the Company or any of its
Subsidiaries;

(h) otherwise act, alone or in concert with any other Person or Persons, to
effect, seek, offer or propose (whether privately or publicly) to affect control
of the management, Board action or restraint from action, policies or decisions
of the Company; provided that no action by a member of the Board who is
affiliated with the Investor or such Permitted Transferee, as the case may be,
taken solely in the capacity of a member of the Board in compliance with and
subject to such Board member’s fiduciary duties in such capacity, shall be a
breach of this Section E.1(h);

(i) take any action which would cause the Investor or such Permitted Transferee,
as the case may be, to be required to file a Schedule 13D indicating an
intention, plan or proposal to do any of the foregoing;

 

21



--------------------------------------------------------------------------------

(j) seek a waiver from the Company of any of the limitations otherwise
applicable under this Section E, except in the case of a proposal initiated by
the Company to the Investor or such Permitted Transferee, or any one or more of
their Affiliates, as the case may be, that it or any of them make an additional
equity investment in the Company which if consummated would or would reasonably
be expected to result in a Change in Control, which waiver shall not be
requested publicly or in a manner which would cause the Company to be required
to make a public announcement of such proposal or requested waiver; or

(k) otherwise take any action which would or would reasonably be expected to
cause the Company to make a public announcement regarding any of the matters set
forth in this Section E.

2. Without limiting the foregoing, during the Interim Period, the Investor and
any Permitted Transferee shall not, and they shall cause their respective
Affiliates not to, propose, effect or agree to any transaction which if
consummated would result in a Change in Control in which the counterparty,
acquirer or surviving entity is: (i) the Investor or such Permitted Transferee,
as the case may be, (ii) any Affiliate of the Investor, or of such Permitted
Transferee, as the case may be, or (iii) any 13D Group of which the Investor or
such Permitted Transferee, or any of their respective Affiliates, is a member,
unless, in any such case, such transaction is an Approved Transaction which has
been approved by a majority of the members of the Board who are neither
Affiliates of the Investor or such Permitted Transferee, as the case may be, nor
members of management of the Company. For the avoidance of doubt, for purposes
of this Section E.2, the following Persons shall be deemed to be affiliated with
the Investor or members of management of the Company: Nikolay V. Bogachev, J.
Thomas Wilson, J. Robinson West and William H. Hastings.

3. Notwithstanding anything to the contrary in this Section E, in the event that
(i) there occurs a Material Adverse Effect (as defined in the Purchase
Agreement), (ii) the Board fails to approve a proposed Strategic Transaction
recommended in writing by the Business Development Committee, or fails to
disapprove a proposed Strategic Transaction recommended against in writing by
the Business Development Committee, or (iii) the Board proposes to adopt a
business plan which materially changes the strategic direction of the Company
(for example, so as to alter the current strategic direction of seeking to
consummate the Evans Shoal Transaction in accordance with its terms) and the
Business Development Committee by majority vote or consent of its members is not
in basic agreement with such business plan after discussion with the Board for a
period of twenty (20) days after such business plan has been proposed, the
provisions of Section D and this Section E shall thereafter cease to be of any
continuing force or effect, provided that the Business Development Committee
shall have made such written recommendation of approval or disapproval to the
Board at least twenty (20) days prior to the anticipated date set forth in such
recommendation for the execution and delivery of a term sheet, letter of intent
or definitive agreement for such Strategic Transaction as set forth in such
recommendation, the provisions of Section D and this Section E other than this
Section E.3 shall cease to be of any continuing force or effect. The foregoing
provisions of this Section E.3 shall not affect or be construed as a limitation
on or as an agreement by the Company to limit the actions of the Company, the
Board (including but not limited to the Special Transaction Committee (as
defined in the Purchase Agreement) or any other committee of independent
non-management directors) or Company management in connection with any possible
Change in Control.

 

22



--------------------------------------------------------------------------------

4. Notwithstanding the foregoing, if the transfer restrictions set forth in
Section D should cease to be of any continuing force or effect, before the
Investor may transfer any Shares for consideration, the Investor shall provide
the Company or its assignee with written notice of its intention to make a
transfer, specifying the identity of the proposed transferee, the number of
Shares which are proposed to be transferred, and the price and other terms and
conditions of the proposed transfer. The Company or its assignee may elect
within twenty (20) days after receiving the Investor’s notice to purchase all of
the Shares proposed to be transferred at the price and upon the other financial
terms and conditions set forth in the notice. If the Company or its assignee
does not elect to purchase all of the Shares proposed to be transferred by the
Investor, the Investor may transfer such Shares to the transferee at the price
and upon general terms and conditions no more favorable to the transferee than
specified in the Investor’s notice; provided, that such transfer is made in
compliance with applicable securities laws or pursuant to an exemption
therefrom.

F. Miscellaneous.

1. Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Investor. The Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company shall have obtained the written consent of the Investor to
such amendment, action, or omission to act.

 

23



--------------------------------------------------------------------------------

2. Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in the Purchase Agreement.

3. Assignments and Transfers by the Investor. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investor and its
respective permitted successors and assigns. The Investor may transfer or
assign, in whole or from time to time in part, to one or more Persons its rights
hereunder in connection with the transfer of Registrable Securities by the
Investor to such Person; provided that the Investor complies with all laws
applicable thereto and any restrictions on transfer under this Agreement
applicable thereto and provides written notice of assignment to the Company
promptly after such assignment is effected.

4. Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Investor, provided, however, that the Company may assign
its rights and delegate its duties hereunder to any surviving or successor
corporation in connection with a merger or consolidation of the Company with
another corporation, or a sale, transfer, or other disposition of all or
substantially all of the Company’s assets to another corporation, without the
prior written consent of the Investor, after notice duly given by the Company to
the Investor.

5. Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

6. Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

24



--------------------------------------------------------------------------------

7. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

8. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

9. Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

10. Entire Agreement. This Agreement, together with the Amended Registration
Rights Agreement as amended by the proviso in the penultimate sentence of
Section B.1, is intended by the parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein. This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter, other than the Amended
Registration Rights Agreement as amended by the proviso in Section B.1.

11. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of Delaware without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of Delaware for the purpose of any suit, action, proceeding, or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby. Service of process in connection with any such suit, action, or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement. Each of
the parties hereto irrevocably consents to the jurisdiction of any such court in
any such suit, action, or proceeding and to the laying of venue in such court.
Each party hereto irrevocably waives any objection to the laying of venue of any
such suit, action, or proceeding brought in such courts and irrevocably waives
any claim that any such suit, action, or proceeding brought in any such court
has been brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

MAGELLAN PETROLEUM CORPORATION By:  

/s/ William H. Hastings

Name:   William H. Hastings Title:   President and Chief Executive Officer YOUNG
ENERGY PRIZE S.A. By:  

/s/ Nikolay Bogachev

Name:   Nikolay Bogachev Title:   Chairman & CEO ACKNOWLEDGED AND ACCEPTED: ECP
FUND, SICAV-FIS

BY:  ECP MANAGEMENT, S.A.R.L., on behalf of, and in its capacity as General
Partner of ECP FUND, SICAV-FIS

By:  

/s/ Patrick Hansen

Name:  

Patrick Hansen

Title:  

Manager

By:  

/s/ Knut Reinertz

Name:  

Knut Reinertz

Title:  

Manager

 

26



--------------------------------------------------------------------------------

Exhibit A

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees, or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution, or other
transfer, may, from time to time, sell, transfer, or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market, or trading facility on which the shares are traded
or in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

  •  

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted by applicable law.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledges, or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

 

A-1



--------------------------------------------------------------------------------

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions. The selling stockholders may also enter into
option or other transactions with broker-dealers or other financial institutions
or the creation of one or more derivative securities which require the delivery
to such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
as amended, provided that they meet the criteria and conform to the requirements
of that rule.

Any underwriters, broker-dealers, or agents that participate in the sale of the
common stock or interests therein may be “underwriters” within the meaning of
Section 2(11) of the Securities Act. Any discounts, commissions, concessions, or
profit they earn on any resale of the shares may be underwriting discounts and
commissions under the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agent, dealer, or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

A-2



--------------------------------------------------------------------------------

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earliest of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement, (2) the date
on which the shares may be sold without restriction pursuant to Rule 144 of the
Securities Act or (3) six (6) months following the effective date of the
registration statement.

 

A-3



--------------------------------------------------------------------------------

Exhibit B

Magellan Petroleum Corporation

Selling Securityholder Questionnaire

The undersigned beneficial owner (the “Selling Securityholder”) of common stock
(the “Common Stock”), of Magellan Petroleum Corporation (the “Company”)
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) one or more Registration Statements
for the registration and resale of the Registrable Securities, in accordance
with the terms of the Investor’s Agreement, dated as of August 5, 2010 (the
“Agreement”), among the Company and the Investor or Investors named therein. A
copy of the Agreement is available from the Company upon request at the address
set forth below. All capitalized terms used and not otherwise defined herein
shall have the meanings ascribed thereto in the Agreement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

 

1. Name.

(a) Full legal name of Selling Securityholder:

 

 

 

(b) Full legal name of registered Holder (if not the same as (a) above) through
which Registrable Securities listed in Item 3 below are held:

 

 

 

(c) Full legal name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

 

 

(d) State of organization or domicile of Selling Securityholder:

 

 

 

 

2. Address for Notices to Selling Securityholder:

 

 

 

 

 

B-1



--------------------------------------------------------------------------------

Telephone:

Fax:

Contact Person:

Email:

Note: By providing an email address, the undersigned hereby consents to receipt
of notices by email.

Any such notice shall also be sent to the following address (which shall not
constitute notice):

 

 

 

 

Telephone:

Fax:

Contact Person:

Email:

 

3. Beneficial Ownership of Registrable Securities:

Type and principal amount of Registrable Securities beneficially owned:

 

 

 

 

If applicable, provide the information required by Items 1 and 2 for each
beneficial owner.

 

 

 

 

 

4. Broker-Dealer Status:

(a) Are you a broker-dealer?

Yes  ¨             No  ¨

Note: If yes, the Commission’s staff has indicated that you should be identified
as an underwriter in any Registration Statement filed pursuant to the Agreement.

(b) Are you an affiliate of a broker-dealer?

Yes  ¨             No  ¨

 

B-2



--------------------------------------------------------------------------------

(c) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes  ¨             No  ¨

Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in any Registration Statement filed pursuant to the Agreement.

If you checked “Yes” to either of the questions in Item 4(a) or Item 4(b) above,
please state (a) the name of any such broker-dealer, (b) the nature of your
affiliation or association with such broker-dealer, (c) information as to such
broker-dealer’s participation in any capacity in the offering or the original
placement of the Securities, (d) the number of shares of equity securities or
face value of debt securities of the Company owned by you, (e) the date such
securities were acquired and (f) the price paid for such securities.

 

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

Type and amount of other securities beneficially owned by the Selling
Securityholder:

 

 

 

 

 

 

 

 

6. Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

 

 

 

 

 

 

 

 

B-3



--------------------------------------------------------------------------------

7. Plan of Distribution:

Except as set forth below, the undersigned intends to distribute the Registrable
Securities listed above in Item 3 only as set forth in Exhibit B to the
Agreement (if at all):

 

 

 

 

 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Registration Statement
filed pursuant to the Agreement.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in each Registration Statement filed pursuant to the Agreement and
each related prospectus. The undersigned understands that such information will
be relied upon by the Company in connection with the preparation or amendment of
any such Registration Statement and the related prospectus.

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation
M. The undersigned also acknowledges that it understands that the answers to
this Questionnaire are furnished for use in connection with Registration
Statements filed pursuant to the Agreement and any amendments or supplements
thereto filed with the Commission pursuant to the Securities Act.

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

[Signature Page Follows]

 

B-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:                                                                      
                             Beneficial Owner:  

 

 

    By:  

 

    Name:       Title:  

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED QUESTIONNAIRE, AND RETURN THE
ORIGINAL BY OVERNIGHT MAIL, TO:

Magellan Petroleum Corporation

7 Custom House Street

Portland, ME 04101

Fax No.: (207) 553-2250

Attn: William H. Hastings, President and CEO

with a copy to:

Murtha Cullina LLP

CityPlace I

185 Asylum Street, 29th Floor

Hartford, CT 06103

Fax No.: (860) 240-6150

Attn: Edward B. Whittemore, Esq.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

B-5